Title: From Alexander Hamilton to George Mathews, 25 September 1794
From: Hamilton, Alexander
To: Mathews, George


War department September 25th, 1794
Sir.
In the absence of the Secretary at War, I have the honor to acknowledge the receipt of your letters to his department, of the 5th, 19th, and 30th of August and to reply to such parts as are the most pressing, referring the others to the return of that Officer.
Among the Posts which have been established that at Doctor’s Town creates a question in consequence of Lieut. Colonel Gaithers information, that it is within the Indian Boundary. This is a matter which ought to be unequivocally ascertained, and if found to be within the Indian line, or if it be even doubtful, whether that be the case, the Post must be immediately removed. It is deemed essential that no encroachment should take place. And your Excellency is relied upon for a strict and scrupulous adherence to this principle.
Under the circumstances which led to it the President has thought proper to authorize the adoption by the United States of the new troop ordered by you, into service, from the time of its commencement, and to continue until the first of November ensuing, when it is to be disbanded. And you are at liberty, if the state of things shall render it in your judgment essential to substitute at that time a company of Infantry for the same service. Corps of Horse upon the terms on which that in question is engaged, are expensive in the extreme, and in a much greater proportion compared with Infantry, than any supposeable superiority of usefulness can justify. Indeed it would require a Treasury much better supplied than that of the United States to support the expence of a multiplication or extension of such Corps. Consequently that multiplication or extension would tend to defeat its own object—for our instruments of defence to be durable must be relative to our means of supporting them. And when we find as in the instance of the insurrection now existing in the western parts of Pennsylvania, that those for whose immediate benefit the objects of military expenditure occur, are among the first to resist even to violence the necessary means of defraying them—it is easy to appreciate the perplexing dilemma, to which the Government is reduced between the duty and the means of affording protection; and the necessity consequently of oœconomy in the modes of effecting it.
Your Excellency is pleased to express your concern at being so repeatedly compelled to solicit protection for the State of Georgia. This is not understood as implying any want of due disposition on the part of the Executive of this Government to afford all the protection which is within the compass of the means placed within its power—having regard to all the objects which along a very extended frontier, equally demand attention. It is not doubted that you render justice in this respect to the views of the Executive.
But the observation you have made in this particular, naturally leads to another, which calls for the most serious attention of the Governments of the States exposed to Indian depredations. It is this that there is a reciprocal duty in the case. The obligation upon the United States to afford adequate protection to the inhabitants of the frontiers, is no doubt of the highest and most sacred kind. But there is a duty no less strong upon those inhabitants to avoid giving occasion to hostilities, by an irregular and improper conduct and upon the local Governments sincerely and effectually to punish and repress instances of such conduct, and the spirit which produces them. If these inhabitants can with impunity thwart all the measures of the United States for restoring or preserving peace—if they can with impunity commit depredations, and outrages upon the Indians, and that in violation of the faith of the United States, pledged not only in their general treaties, but even in the special (and among all Nations peculiarly sacred) case of a safe conduct, as in the instance of the attack upon the Indians while encamped within our protection on the tenth of May last.

Can it be surprising if such circumstances should abate the alacrity of the national Councils to encounter those heavy expences, which the protection of the frontiers occasions, and of the readiness of the Citizens of the United States, distant from the scenes of danger to acquiesce in the burdens they produce?
It is not meant by these remarks to diminish the force of the excuse, within due limits, which is drawn from the conduct of the Indians, towards the frontier inhabitants. It cannot be denied that frequent and great provocations to a spirit of animosity and revenge are given by them; but a candid and impartial survey of the events which have from time to time occurred, can leave no doubt that injuries and provocations have been too far mutual—that there is much to blame in the conduct of the frontier inhabitants, as well as in that of the Indians. And the result of a full examination must be, that unless means to restrain, by punishing the violences which those inhabitants are in the habit of perpetrating against the Indians, can be put in execution, all endeavours to preserve peace with them, must be for ever frustrated.
An example, worthy of imitation, in its spirit, has lately been given, by the Surrender to Governor Blount of some Indians who lately committed a murder upon one John Ish, an inhabitant of the southwestern Territory—and who have been tried and executed. The record of such an example of justice and fair dealing, will give occasion to us to blush—if we can cite no instance of reciprocity amidst the numerous occasions which are given for the exercise of it.
These reflections, Your Excellency may be assured, are merely designed to present to consideration some very important truths; Truths, a due attention to which are of the most serious concern to those States which have an exposed frontier. To give full weight to their claims upon the exertions of the Union to afford the requisite protection, it is of great moment to satisfy the United States, that the necessity for them has not been created, or promoted by a culpable temper, not sufficiently restrained, among those to whom the protection is immediately to be extended.
The President learns with great pleasure, the measures your Excellency had begun and was about to pursue for the removal of the settlers under Genl: Clarke. It is impossible to conceive a settlement more unjustifiable in its pretexts, or more dangerous in its principle, than that which he is attempting. It is not only a high handed usurpation of the rights of the General and State Governments, and a most unwarrantable encroachment upon those of the Indians, but proceeding upon the idea of a seperate and independent Government, to be erected upon a Military basis, it is essentially hostile to our Republican systems of Government, and is pregnant with incalculable mischiefs. It deeply concerns the great interests of the Country that such an establishment should not be permitted to take root, and that the example should be checked by adequate punishment; in doing which, no time is to be lost, for such is the nature of the establishment, that it may be expected rapidly to attain to a formidable magnitude, involving great expence and trouble to subvert it.
The President therefore depends absolutely upon measures equally prompt and efficacious to put an end to it.
Mr. Habersham Agent for supplies is instructed to co-operate and the Governor of South Carolina is requested to afford upon your application the aid of the Militia of that State, if circumstances, as does not appear probable, should require it.
No agreement or arrangement which may be made, or pretended to be made between these settlers and the Indians, ought to be suffered to make any alteration in the plan of suppressing the settlement, for no such agreement or arrangement can possibly be legal, or considering the manner in which the settlement has been commenced can without affording a most pernicious example receive the future sanction of Government.
You desire instructions with regard to the Prisoners that may be made, in the event of the employment of force. You will be pleased to cause them to be delivered over to the custody of the Judiciary, and in preference to that of the United States; as their laws define and prescribe particular punishments in such cases.
